Title: Proclamation to Deserters, 22 April 1779
From: Washington, George
To: 



[Middle Brook, 22 April 1779]

Whereas by my proclamation dated the 10th day of last month, a Pardon was offered to all deserters from the army dispersed in different parts of these States, who should rejoin their respective corps by the first of May next; and Whereas from the shortness of the term limited for its operation, the offer of grace therein contained, has not had sufficient time to circulate as extensively as was necessary to answer fully the benevolent purpose for which it was designed—it is therefore thought proper to extend it to a further period; and I do hereby extend it accordingly to the first day of July next. Given at Head Quarters Middle Brook April 22d 1779.
